Citation Nr: 9912294	
Decision Date: 05/04/99    Archive Date: 05/12/99

DOCKET NO.  96-32 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disorder, previously characterized as irritable bowel 
syndrome and diarrhea and mucous in stool, to include as due 
to an undiagnosed illness.

2.  Entitlement to service connection for joint problems, to 
include as due to an undiagnosed illness.

3.  Entitlement to service connection for a respiratory 
disorder, previously characterized as sinusitis, to include 
as due to an undiagnosed illness.

4.  Entitlement to service connection for a sleep disorder, 
to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. L. Rippel, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1988 to June 
1988, and from November 1990 to July 1991, including service 
in the Southwest Asia theater from January 1991 to June 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefits sought on appeal.  

The issues of entitlement to service connection for a 
gastrointestinal disorder and a respiratory disorder, to 
include as secondary to an undiagnosed illness, will be 
addressed in the remand portion of this decision.  


FINDINGS OF FACT

1.  The veteran served in the Persian Gulf theater during the 
Persian Gulf War.

2.  The veteran's joint problems have been attributed to a 
known clinical diagnosis, and there is no medical evidence or 
opinion which relates this condition to any period of 
service.

3.  The veteran's sleep disorder has been attributed to a 
known clinical diagnosis, and there is no medical evidence or 
opinion which relates this condition to any period of 
service.  


CONCLUSIONS OF LAW

The claim of entitlement to service connection for joint 
problems, to include as due to an undiagnosed illness, is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

The claim of entitlement to service connection for a sleep 
disorder, to include as due to an undiagnosed illness, is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for joint problems 
and a sleep disorder each of which he claims is related to 
his period of service during the Persian Gulf War.  The 
record discloses that the veteran served in the Persian Gulf 
during the Persian Gulf War from January 1991 to June 1991.

In general, service connection may be granted for a 
disability resulting from a disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  If a condition noted during service is not 
determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  See 38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).

The threshold question which must be answered in this case, 
however, is whether the veteran has presented well-grounded 
claims for service connection.  A person who submits a claim 
for veteran's benefits has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  See 38 U.S.C.A. 
§ 5107(a).  The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter the Court) has defined a 
well-grounded claim as a plausible claim, one which is 
meritorious on its own or capable of substantiation.  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  When a 
veteran has presented a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a), the VA has a duty to assist 
the veteran in the development of his claim.  See 38 U.S.C.A. 
§ 5107(a).

The veteran must satisfy three elements for each of his 
claims for service connection to be well grounded.  First, 
there must be competent evidence of a current disability (a 
medical diagnosis).  Second, there must be evidence of 
incurrence or aggravation of a disease or injury in service, 
as shown through lay or medical evidence.  Lastly, there must 
be evidence of a nexus or relationship between the in-service 
injury or disease and the current disorder, as shown through 
medical evidence.  See Epps v. Gober, 126 F.3d 1464, 1468 
(1997).

Alternatively, the Court has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  The Court held that the chronicity provision applies 
where there is evidence, regardless of its date, which shows 
that a veteran had a chronic condition either in service or 
during an applicable presumption period and that the veteran 
still has such condition.  That evidence must be medical, 
unless it relates to a condition that the Court has indicated 
may be attested to by lay observation.  If the chronicity 
provision does not apply, a claim may still be well grounded 
"if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology."  Id.

In addition, statutes and regulations provide additional 
means for Persian Gulf veterans to qualify for service 
connection for a disability.  See 38 U.S.C.A. § 1117; 38 
C.F.R. § 3.317.  In light of his service noted above, the 
veteran is a Persian Gulf veteran for purposes of awarding VA 
disability compensation.  Id.

Compensation may be paid to a Persian Gulf veteran who 
"exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms," provided that 
such disability was manifest to a degree of 10 percent or 
more prior to December 21, 2001, and that it cannot, by 
history, physical examination, or laboratory tests, be 
attributed to any known clinical diagnosis.  See 38 C.F.R. 
§ 3.317(a)(1).  (Emphasis added).  Disabilities that have 
existed for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period should be considered "chronic" for 
purposes of adjudication.  See 38 C.F.R.            § 
3.317(a)(3).  

"Objective indications" include both objective evidence 
perceptible to an examining physician and other non-medical 
indicators that are capable of independent verification.  See 
38 C.F.R. § 3.317(a)(2).  In this regard, the VA has stated 
that non-medical indicators of an illness may include 
evidence of time lost from work, evidence the veteran has 
sought medical treatment for his symptoms, and "[l]ay 
statements from individuals who establish that they are able 
from personal experience to make their observations or 
statements."  See Compensation for Certain Undiagnosed 
Illnesses, 60 Fed. Reg. 6660, 6663 (1995).  To fulfill the 
requirement of chronicity, the illness must have persisted 
for a period of six months.  See 38 C.F.R. § 3.317.

Compensation shall not be paid under this section: if there 
is affirmative evidence that an undiagnosed illness was not 
incurred during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War; or if there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or event that 
occurred between the veteran's most recent departure from 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War and the onset of the illness; or 
if there is affirmative evidence that the illness is the 
result of the veteran's own willful misconduct or the abuse 
of alcohol or drugs.  See 38 C.F.R. § 3.317(c).

At his January 1999 hearing before the undersigned Board 
member, the veteran testified that he began having left 
shoulder pain, which he believed was associated with a 
sports-type injury or strain incurred loading a truck, in 
service.  He remembers no actual injury, however.  Symptoms 
gradually worsened in his shoulder joint and he believes they 
eventually spread to his right shoulder, wrists, back, and 
knees.  He also testified that he used to have lots of energy 
but he has felt tired and sleepy since service.  

Service medical records are negative for findings related to 
sleep trouble, a sleep disorder or joint problems.  The 
veteran did report a history of a painful or trick shoulder 
in April 1991 but examination was negative.  

Treatment records dating from 1993 to 1995 from David S. 
Standnick, M.D., show treatment for and a diagnosis of 
tendonitis of both rotator cuffs and a diagnosis of 
fibromyalgia.  Dr. Standnick opined that the veteran's 
symptoms were attributable to fibromyalgia.  

Records from Samaritan Hospital include a January 1994, X-ray 
report of the cervical spine showing no abnormality.  

Outpatient treatment reports dated in November 1994 reveal 
findings of marked crepitus or popping of the left shoulder.  
Cartilage damage was noted in February 1995 without evidence 
of connective tissue disease.

A report of VA examination dated in March 1995 revealed 
complaints of joint pain.  All X-rays were negative for 
arthritis or other relevant abnormality.  The diagnosis was 
arthralgia, multiple joints.  

The veteran's family doctor, Roger Snyder, M.D., has 
indicated that the veteran did not suffer from fibromyalgia 
prior to service.  

A report of VA examination dated in August 1996 contains a 
diagnosis of joint pain by history only, not shown on current 
examination.  The joints were considered normal.  

A report of evaluation from the Kettering Medical Center 
Sleep Disorders Center reveals that the veteran was evaluated 
there in January 1995 for excessive daytime sleepiness.  The 
finding was borderline pathological daytime sleepiness 
probably secondary to positional obstructive sleep apnea and 
depression.  

There are multiple lay statements of record attesting to the 
veteran's tremendous decrease in energy since service and his 
need to take pain reliever to manage pain.  

As noted above, service connection may be granted under 
38 C.F.R. § 3.317 only for chronic disabilities due to 
undiagnosed illnesses attributed to service in Southwest Asia 
during the Persian Gulf War.  The Board notes that the Court 
held that where the law and not the evidence is dispositive, 
a claim for entitlement to VA benefits should be denied, or 
the appeal to the Board terminated because of the absence of 
legal merit or lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Since the 
veteran's joint pain has been attributed to a known clinical 
diagnoses (i.e., fibromyalgia, tendonitis), the Board finds 
that the service connection may not be established by 
reliance on the regulatory presumption under 38 C.F.R. 
§ 3.317.  Similarly, service connection may not be 
established by reliance on the regulatory presumption under 
38 C.F.R. § 3.317, because the veteran's sleep disorder has 
been attributed to a known clinical diagnosis, positional 
obstructive sleep apnea and depression.  Therefore, service 
connection can only be established with proof of actual 
direct service connection.  See 38 U.S.C.A. §§ 1113(b), 1116.

In the absence of any statutory or regulatory presumption of 
a nexus between the veteran's service and his claimed joint 
problems and sleep disorder, he must present competent 
evidence demonstrating entitlement to service connection on a 
direct basis if his claims are to prevail.  However, the 
Board emphasizes that no medical evidence or opinion has been 
submitted which demonstrates a link between either his 
current complaints associated with his joints or sleep 
problems and his period of service.  As a result, his claim 
must be denied as not well grounded.  See Lathan v. Brown, 7 
Vet. App. 359, 365 (1995); Grottveit v. Brown, 5 Vet. App. 91 
93 (1993).

The only evidence indicating that the veteran's joint pain or 
sleep problems are related to service is lay statements of 
the veteran and other witnesses.  The Board notes, however, 
that where the determinative issue is one of medical 
causation or a diagnosis, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 
137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1991).  Since the record reflects that neither the veteran 
nor his witnesses possess the medical training and expertise 
necessary to render an opinion as to either the cause or 
diagnosis of tennis elbow, the statements standing alone 
cannot serve as a sufficient predicate upon which to find the 
claims for service connection to be well grounded.  See 
Heuer v. Brown, 7 Vet. App. 379, 384 (1995) (citing 
Grottveit, 5 Vet. App. at 93). 

The Board has determined that the veteran's claims for 
service connection for a joint pain and a sleep disorder, 
each claimed directly and as due to an undiagnosed illness, 
are not well grounded.  As a result, the VA has no further 
duty to assist the veteran in developing the record to 
support these claims for service connection.  See Epps, 126 
F.3d at 1469 ("[T]here is nothing in the text of § 5107 to 
suggest that [VA] has a duty to assist a claimant until the 
claimant meets his or her burden of establishing a 'well 
grounded' claim.").  

The Board is unaware of any information in this matter that 
would put the VA on notice that any additional relevant 
evidence may exist which, if obtained, would well ground 
these claims.  See generally, McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 
77-78 (1995).  The Board views the above discussion as 
sufficient to inform the veteran of the elements necessary to 
present a well-grounded claim for each of the benefits 
sought, and the reasons why the current claims have been 
denied.  Id.


ORDER

In the absence of evidence of a well-grounded claim, service 
connection for joint problems is denied.

In the absence of evidence of a well-grounded claim, service 
connection for a sleep disorder is denied.


REMAND

At his January 1999 hearing before the undersigned Board 
member, the veteran explained that he was seeking service 
connection for a gastrointestinal disorder rather than for a 
condition that had been characterized merely as diarrhea with 
mucous in stool.  Similarly, he indicated that it had been 
his intention from the start to seek service connection for 
respiratory problems associated with his Persian Gulf 
service, not simply for sinusitis.  His representative 
elicited testimony with regard to these disorders.  The 
veteran testified that, while in the Persian Gulf, he was 
routinely exposed to burning oil and also that he often 
engaged in hauling chemical weapons and depleted uranium 
missiles.  The Board observes that there is a medical opinion 
that indicates that the veteran's upper respiratory 
symptomatology may relate to chemical warfare exposure.  
Moreover, a VA examination report dated in August 1991 
reveals a finding of chronic obstructive pulmonary disease.  

A review of the record leads the Board to conclude that the 
veteran's contentions have been viewed in a fairly narrow 
context.  As a result, the issues for which the veteran seeks 
service connection have not been fully considered.  The Board 
notes that it is obligated to seek out all issues that are 
reasonably raised from a liberal reading of documents or 
testimony and to identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Service connection for a gastrointestinal condition was 
denied in 1991 but that issue has not been developed with 
regard to the current claim.  

To date, the RO has not had the opportunity of initially 
adjudicating the veteran's claim of entitlement to service 
connection for a respiratory disorder, to include as 
secondary to an undiagnosed illness.  Before the Board 
addresses a question that was not addressed by the RO, it 
must determine whether the veteran has been given adequate 
notice of the need to submit evidence or argument on that 
question and an opportunity to address the question at a 
hearing, and, if not, whether the veteran would be prejudiced 
thereby.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
Moreover, the veteran referred to several periods of 
treatment during his hearing, including treatment at People's 
Hospital, and it is unclear if additional relevant records 
exist which the Board should consider.  In light of this, the 
Board has concluded that further action, to include the RO's 
adjudication of the veteran's claim of entitlement to service 
connection for a gastrointestinal disorder and a respiratory 
disorder, to include as secondary to an undiagnosed illness, 
is needed, and, in the event that the claim continues to be 
denied, notice to the veteran is also required so that he may 
respond with appropriate arguments in support of his 
entitlement to the claimed benefit.

Accordingly, this case is REMANDED for the following action:

1.  The RO should contact the veteran and afford 
him the opportunity to submit additional pertinent 
information with regard to this claim.  

2.  The RO should adjudicate the veteran's claim of 
entitlement to service connection for a 
gastrointestinal disorder and a respiratory 
disorder, both including as secondary to an 
undiagnosed illness, on the basis of all the 
evidence in the record, as well as all pertinent 
laws and regulations, including 38 C.F.R. § 3.317 
(1998).

3.  If the benefit sought is not granted, the 
appellant and his representative should be 
furnished a supplemental statement of the case.  
Thereafter, the veteran and his representative must 
be afforded an appropriate opportunity to respond 
before the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
development and to accord due process of law. The Board does 
not intimate any opinion, either favorable or unfavorable, as 
to the ultimate disposition of the case. No action is 
required of the veteran until he is notified.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 

